Title: Song for a Brillon Party, [c. 10 April 1778]
From: Franklin, Benjamin
To: 


The manuscript is perhaps in Chaumont’s hand, but the author could have been any of the Brillons’ friends or even Madame herself. The date is equally uncertain, and we have only conjecture for the one we assign. The Brillons invited John Adams to a dinner party a day or two after his arrival; it was a large and festive gathering. “Madame Brillon was one of the most beautiful Women in France, a great Mistress of Musick, as were her two little Daughters. . . . Mr. Brillon was a rough kind of Country Squire. His Lady all softness, sweetness and politeness.” His mistress turned out to be among the guests; their hostess consoled herself, Adams was told, with M. Le Veillard. The American was shocked, “but I did not know the World.” The song might well have been composed for this dinner. The words themselves, however give no clue, and Franklin’s notation might apply to any Brillon entertainment.
 
[c. April 10, 1778?]
1er. air
  
Le Cheval et son maitre.
Air: Il étoit une fille.

  
Bien Loin de Cette ville,
un Seigneur Déloyal,
Eut autrefois un Bon Cheval;
Soumis autant qu’utile,
Sur ce point Capital,
Il n’avait point D’Egal.

  
Au lieu de Reconnoitre
Le service constant
Qu’il en tiroit à chaque Instant;
Voilà qu’un jour, Le maitre,
Parfois un peu Brutal,
Maltraita Son Cheval.

  
Piqué de l’injustice
Le Cheval se cabra,
Comme, aisément, on le croira.
Un matin, il se glisse
Dans les champs; s’enleva
Laissant son maitre là.


  
Celui-ci plein de Rage,
Avec ses gens couroit,
Pour voire s’il le Ratraperoit:
Mais L’autre, en son Langage
Lui dit: il n’est plus tems
J’ai pris le mors aux dents.

  
Le Maitre, dans la Suite,
Eut Beau Le menacer;
Et puis, après, le caresser:
Pour toute Réussite,
Il n’eut qu’un Coup de pié,
Dont il fut estropié.

  
Cela nous aprend comme
C’est en le traittant mal
qu’on perd souvent Son Bon Cheval.
Ce trait du Gentil-homme,
qu’on a mis en françois,
Est tiré de L’anglois.

 
Franklin’s notation: Songs made for and sung at the Entertainment given us by M. Brillon
